         Case 2:18-cv-01355-APG-CWH Document 85 Filed 07/09/19 Page 1 of 2


.    1   ALBRIGHT, STODDARD,
         WARNICK & ALBRIGHT
     2   G. Mark Albright
         801 S Rancho Dr .. Ste D4
     3   Las Vegas, Nevada 89106
         Telephone: (702) 384-7111
     4   Facsimile: (702) 384-0605
         Email: gma@albrightstoddard.com
     5
         Liaison Counsel for the Class
     6
         LABATON SUCHAROW LLP
     7   Carol C. Villegas, Esq.
         (Admitted pro hac vice)
     8   David J. Schwartz, Esq.
         (Admitted pro hac vice)
     9   Jake Bissell-Linsk, Esq.
         (Admitted pro hac vice)
    10   140 Broadway
         New York, New York 10005
    11   Telephone: (212) 907-0700
         Facsimile: (212) 818-0477
    12   Emails: cvillegas@labaton.com
                  dschwartz@labaton.com
    13           jbissel-linsk@labaton.com

    14   Attorneys for Lead PlaintiffNantahala Capital
         Management LLC and Lead Counsel to the
    15   Class,· Proposed Outgoing Attorneys for Lead
         Plaintiff ODS Cavital LLC
    16
                                   UNITED STATES DISTRICT COURT
    17
                                          DISTRICT OF NEV ADA
    18
                                                         )
    19                                                   )
                                                         )
    20                                                   )
                                                         )
    21                                                   )   Case No. 2:18-cv-01355-APG-CWH
                                                         )
    22   IN RE DIAMOND RESORTS                           )   [PROPOSED] ORDER GRANTING
         INTERNATIONAL, INC. SECURITIES                  )   MOTION TO AMEND ORDER
    23   LITIGATION                                      )   APPROVING LEAD COUNSEL
                                                         )
    24                                                   )
                                                         )
    25                                                   )
                                                         )
    26                                                   )
                                                         )
    27                                                   )

    28
               Case 2:18-cv-01355-APG-CWH Document 85 Filed 07/09/19 Page 2 of 2



          1           Having considered the Motion of Lead Plaintiff ODS Capital LLC ("ODS Capital") to
          2    Amend the Order Granting Approval of Counsel (the "Motion"), and the related documents filed
          3    concurrently therewith:
          4    IT IS HEREBY ORDERED THAT:
          5           1.       The Motion is granted.
          6           2.       The Law Office of Jo Ann Palchak, P.A. ("Palchak") are hereby substituted as
          7    attorneys for ODS Capital LLC in place of Labaton Sucharow LLP ("Labaton Sucharow").
          8           3.       This Order shall not affect Labaton Sucharow's status as attorneys for Lead
           9   PlaintiffNantahala Capital Management, LLC, or as Lead Counsel for the Class.
          10          4.       This Order shall not affect the status of Albright, Stoddard, Warnick &Albright as
          11   liaison or local counsel for the class.
          12
          13           IT IS SO ORDERED.
          14   Dated: Las Vegas, Nevada
                July 9, 2019
          15   ------� 2019
                                                                    UNITED STATES MAGISTRATE JUDGE
          16
          17
          18   Submitted by:
          19   ALBRIGHT, STODDARD, WARNICK
               & ALBRI T
          20
          21
                By____-+----+----+->-"f--l'<-f--
          22    G. Mark Albri
                801 S Rancho r., Ste D4
          23    Las Vegas, Ne ada 89106
                Telephone: (70 ) 384-7111
          24    Facsimile: (702) 384-0605
                Email: gma@albrightstoddard.com
          25
                Liaison Counsel for the Class
          26
          27
   , ..
. -�
          28
                                                                1
